         Case 20-33801 Document 217 Filed in TXSB on 08/28/20 Page 1 of 16




                     IN THE UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

In re:                                         *            Case No. 20-33801 (DRJ)
                                               *
DENBURY RESOURCES INC., et al.                 *            Chapter 11
                                               *
         Debtors.                              *            (Jointly Administered)

            FAIRFIELD INDUSTRIES INCORPORATED D/B/A FAIRFIELD
            GEOTECHNOLOGIES’ OBJECTION TO CONFIRMATION OF
         THE JOINT CHAPTER 11 PLAN OF REORGANIZATION OF DENBURY
                 RESOURCES INC. AND ITS DEBTOR AFFILIATES
            AND TO ASSUMPTION OR ASSUMPTION AND ASSIGNMENT
                OF FAIRFIELD’S SEISMIC LICENSE AGREEMENTS
                          [Related to ECF Nos. 16 & 185]

TO THE HONORABLE DAVID R. JONES, UNITED STATES BANKRUPTCY JUDGE:

         Fairfield Industries Incorporated d/b/a Fairfield Geotechnologies f/k/a FairfieldNodal

(“Fairfield”) submits this objection to confirmation of the Joint Chapter 11 Plan of Reorganization

[ECF No. 16] (the “Plan”), filed herein by the debtors, Denbury Resources Inc., Denbury Air,

LLC, Denbury Brookhaven Pipeline Partnership, LP, Denbury Brookhaven Pipeline, LLC,

Denbury Gathering & Marketing, Inc., Denbury Green Pipeline-Montana, LLC, Denbury Green

Pipeline-North Dakota, LLC, Denbury Green Pipeline-Riley Ridge, LLC, Denbury Green

Pipeline-Texas, LLC, Denbury Gulf Coast Pipelines, LLC, Denbury Holdings, Inc., Denbury

Onshore, LLC, Denbury Operating Company, Denbury Pipeline Holdings, LLC, Denbury

Thompson Pipeline, LLC, Encore Partners GP Holdings, LLC, Greencore Pipeline Company,

LLC, and Plain Energy Holdings, LLC (each, a “Debtor” and collectively, the “Debtors”), as well

as the proposed assumption or assumption and assignment of the License Agreements between

Fairfield and one or more of the Debtors, and in support thereof, respectfully submits as follows:
       Case 20-33801 Document 217 Filed in TXSB on 08/28/20 Page 2 of 16




                                   I.      INTRODUCTION

       1.      The Court should deny confirmation of the Debtors’ Plan because it contains

material provisions that are contrary to the United States Bankruptcy Code (the “Bankruptcy

Code”) and applicable bankruptcy law, thus rendering the Plan non-confirmable under Bankruptcy

Code § 1129(a)(1).

       2.      Specifically, the provision of the Plan pursuant to which all executory contracts are

to be deemed assumed, unless it: (1) is identified on the Rejected Executory Contracts and

Unexpired Leases Schedule; (2) was previously expired or terminated pursuant to its own terms;

(3) has been previously assumed or rejected by the Debtors pursuant to a Final Order; (4) is the

subject of a motion to reject pending on the Effective Date; or (5) has an ordered or requested

effective date of rejection that is after the Effective Date, is contrary to law as it purports to

authorize the Debtors to assume essentially all executory contracts, even those, like Fairfield’s,

that are non-assumable and non-assignable without Fairfield’s consent.

       3.      Moreover, the Plan contains a provision that to the effect that the assumption of an

executory contract may also include the assignment of such a contract. Again, particularly as

applied to executory contracts like Fairfield’s that are non-assumable and non-assignable, that

provision is contrary to law.

       4.      Additionally, the release and exculpatory provisions of the Debtors’ Plan are

overbroad, non-specific, and contrary to other provisions of the Debtors’ Plan. Thus, they fail to

meet the standards and requirements for such clauses that have been adopted in the United States

Fifth Circuit Court of Appeals.


                                                 2
        Case 20-33801 Document 217 Filed in TXSB on 08/28/20 Page 3 of 16




        5.      Finally, Fairfield objects to assumption or assumption and assignment of its License

Agreements with the Debtors on the basis that Fairfield’s License Agreements are non-assumable

and non-assignable under Bankruptcy Code § 365 (c)(1)(A) without the consent of Fairfield, and

Fairfield does not consent, absent payment of a mutually agreed upon transfer fee or cure amount.

                                       II.      BACKGROUND

        6.      Fairfield is a geophysical service company that is in the business, inter alia, of

licensing geoscientific data products and services to the oil and gas industry for the purpose of

providing descriptions of subsurface geology for potential oil and gas exploration and/or

production and other uses. These products include, but are not limited to, 2D, 3D and other types

of seismic surveys and images, which are generally offered by Fairfield to licensees, for their sole

and internal use only, for a limited term and on a “multi-client” basis.

        7.      The Debtors are affiliated independent oil and natural gas companies with onshore

production and development activities in the Gulf Coast and Rocky Mountain regions.1

        8.      Denbury Resources, Inc. (“DRI”) is the ultimate parent company of each of the

other Debtors.2 It is a publicly traded holding company that directly or indirectly owns the majority

of the common stock of each of the other Debtors. 3 Denbury Onshore, LLC (“DOL”) is the

primary operating entity and holds the majority of the Debtors’ assets and employees. 4

                          III. THE BANKRUPTCY CASE AND PLAN

        9.      On July 30, 2020 (the “Petition Date”), each of the Debtors filed voluntary petitions




1
   Disclosure Statement for Joint Chapter 11 Plan of Reorganization of Denbury Resources Inc. and Its Debtor
Affiliates [ECF No. 17] (the “Disclosure Statement”) at p. 11 of 390.
2
  Id.
3
  Id.
4
  Id.
                                                     3
          Case 20-33801 Document 217 Filed in TXSB on 08/28/20 Page 4 of 16




for relief pursuant to Chapter 11 of Title 11 of the Bankruptcy Code. Since the Petition Date, the

Debtors have continued to operate and manage their businesses as debtors-in-possession pursuant

to Bankruptcy Code §§1107 and 1108(a).

           10.     On the Petition Date, the Debtors also filed their Plan [ECF No. 16] and Disclosure

Statement [ECF No. 17]. By Order (I) Scheduling A Combined Disclosure Statement Approval

And Plan Confirmation Hearing, (II) Conditionally Approving The Disclosure Statement, (III)

Establishing Plan And Disclosure Statement Objection And Related Procedures, (IV) Approving

The Solicitation Procedures, (V) Approving The Combined Notice, And (VI) Conditionally

Waiving The Requirements That The U.S. Trustee Convene A Meeting Of Creditors And The

Debtors File Schedules And SOFAS [ECF No. 68] (the “Scheduling Order”), the Court, among

other things, conditionally approved the Disclosure Statement, approved the Debtors’ proposed

solicitation materials, scheduled a combined hearing on final approval of the Disclosure Statement

and on confirmation of the Debtors’ Plan, and established various deadlines relating to same.

           11.     The Debtors’ Plan is premised upon a de-leveraging of the Debtors’ balance sheet

and conversion of a substantial portion of its debt into equity.

           12.     Holders of Priority Claims, Other Secured Claims, “Pipeline Lease Claims” and

“RBL and Hedge Claims” are to be paid either in cash in full, have their claims reinstated, or

receive such other treatment as renders their claims unimpaired.5 However, holders of the “Second

Lien Note Claims”, which aggregate about $1.59 billion, are to receive a pro rata share of

approximately ninety-five percent (95%) of the “New DNR Equity” (subject to some possible

dilution) and holders of “Convertible Note Claims” aggregating about $225.7 million, are to



5
    Plan [ECF No. 16] at pp. 20-1 of 55.
                                                    4
        Case 20-33801 Document 217 Filed in TXSB on 08/28/20 Page 5 of 16




receive 5% of the New DNR Equity (again subject to some possible dilution). 6 Holders of

“Subordinated Note Claims” are to receive warrants for purchasing new equity interests only if the

class votes for the Plan, but if it does not, they do not receive anything under the Plan.7 A similar

treatment is proposed for Existing Equity Interest holders.8 Unsecured Creditors, however, are

proposed to be paid in full.9

        13.      According to the Plan, each of the Debtors are to continue to exist after the Effective

Date, unless otherwise provided in the Plan.10 Nevertheless, as of the Effective Date of the Plan,

the terms of the current members of the Board of Directors of DRI are to expire, and all of the

directors of the initial term of the “New Board” of DRI are to be appointed in accordance with the

terms of a Governance Term Sheet.11 The Plan indicates that DRI’s New Board is to initially

consist of seven (7) members, the identities of which are to be disclosed either in the Plan

Supplement or prior to the Confirmation Hearing.12 The Governance Term Sheet agreed to by

the parties that executed the Restructuring Support Agreement, provides that the “New Board” is

to initially consist of (a) the CEO; (b) two (2) directors selected by Fidelity Management and

Research Company; (c) one (1) director selected by Golden Tree Asset Management LP; and (d)

three (3) directors (or such other number to be determined by the “Required Consenting Second

Lien Noteholders”) to be selected by the “Second Lien Ad Hoc Committee.”13


6
   Id. at p. 22 of 55.
7
   Id. at pp. 22-3 of 55.
8
   Id. at p. 24 of 55.
9
   Id. at p. 23 of 55.
10
    Id. at p. 27 of 55.
11
    Id. at p. 29 of 55.
12
    Id.
13
    Governance Term Sheet attached as Annex 4 to the Disclosure Statement [ECF No. 17] at p. 347 of 390. The term
“Required Consenting Second Lien Noteholders” is defined in the Plan as meaning (a) beneficial Holders of at least
50.01% of the aggregate outstanding principal amount of the Second Lien Notes subject to the Restructuring Support
Agreement that are members of the Second Lien Ad Hoc Committee and (b) constituting at least two (2) members of
                                                        5
        Case 20-33801 Document 217 Filed in TXSB on 08/28/20 Page 6 of 16




        14.      As to executory contracts, the Plan generally provides that all executory contracts

are to be deemed assumed, unless it: (1) is identified on the Rejected Executory Contracts and

Unexpired Leases Schedule; (2) was previously expired or terminated pursuant to its own terms;

(3) has been previously assumed or rejected by the Debtors pursuant to a Final Order; (4) is the

subject of a motion to reject pending on the Effective Date; or (5) has an ordered or requested

effective date of rejection that is after the Effective Date.14

        15.      Moreover, the Plan provides that the assumption of an executory contract may also

include the assignment of such a contract.15

        16.      Counterparties to executory contracts that are to be assumed and which have

monetary defaults are supposed to receive a Cure Notice from the Debtors, and if the counterparty

objects to the Cure Notice or assumption generally, it is required to file an objection by the date

provided by in the Cure Notice.16

        17.      On August 21, 2020, the Debtors filed a Plan Supplement containing their Assumed

Executory Contracts and Unexpired Leases Schedule (Exhibit C) and their Rejected Executory

Contracts and Unexpired Leases Schedule (Exhibit F) [ECF No. 185]. None of Fairfield’s License

Agreements with the Debtors is listed on either of those schedules. According to the terms of the

Debtors’ Plan, that means that the Debtors propose that Fairfield’s License Agreements be

assumed or assumed and assigned by the Debtors for a cure amount of $0.

                 IV. THE LICENSE AGREEMENTS BETWEEN FAIRFIELD
                                 AND THE DEBTORS


the Second Lien Ad Hoc Committee. Plan [ECF No. 16], ¶ 118 at p. 14 of 55. The term “Second Lien Ad Hoc
Committee” is, in turn, defined as the ad hoc committee of Holders of Second Lien Notes represented by Paul, Weiss,
Rifkind, Wharton & Garrison LLP, PJT Partners LP, and any local or foreign advisors. Id., ¶ 123 at p. 14 of 55.
14
   Id. at p. 32 of 55.
15
   Id.
16
   Id. at p. 34 of 55.
                                                        6
       Case 20-33801 Document 217 Filed in TXSB on 08/28/20 Page 7 of 16




       18.     Prior to the Petition Date, Fairfield licensed seismic data and derivatives thereof to

one or more of the Debtors herein pursuant to written license agreements as well as various

supplements and/or related agreements (collectively, the “License Agreements”).

       19.     Specifically, by Master License Agreement dated July 30, 1998 (the “7/30/98

Master License”) between Fairfield and Matrix Oil and Gas, Inc. (“Matrix”), which in 2001

merged with Danbury Resources, Inc. (“DRI”), Fairfield agreed to license to Matrix (and

subsequently after the merger, DRI), on a non-exclusive basis and subject to certain confidentiality

provisions and transfer restrictions, certain seismic data and derivatives thereof (the “Seismic

Materials”) as from time to time were ordered by Matrix and, thereafter, DRI pursuant to

Supplements issued in accordance with the terms and conditions of the 7/30/98 Master License.

Matrix and DRI, thereafter, periodically entered into various Supplements to the 7/30/98 Master

Licenses, and upon the merger between Matrix and DRI, DRI specifically acknowledged and

agreed that, as successor by merger to Matrix, it had become a party to the 7/30/98 Master License

and subject to its terms.

       20.     By License Agreement no. 05-0097-3D dated February 18, 2005 between Fairfield,

Seismic Exchange, Inc. (“Seismic Exchange”) and DRI (the “2/18/05 License”), Fairfield and

Seismic Exchange agreed to license to DRI, on a non-exclusive basis and subject to certain

confidentiality provisions and transfer restrictions, certain Seismic Materials identified on an

attachment thereto.

       21.     In addition, by License Agreement no. 05-0047-3D dated January 18, 2005 between

Fairfield, Seismic Exchange and DRI, Fairfield and Seismic Exchange agreed to license to DRI,

on a non-exclusive basis and subject to certain confidentiality provisions and transfer restrictions,

                                                 7
        Case 20-33801 Document 217 Filed in TXSB on 08/28/20 Page 8 of 16




certain Seismic Materials identified on an attachment thereto.

        22.     The License Agreements between Fairfield and DRI provide, among other things,

that:

                a)     The licenses are for a limited period of time and grants use of the Seismic
                       Materials on a non-exclusive basis for DRI’s internal use only;

                b)     The Seismic Materials licensed to DRI shall at all times remain owned by
                       the licensor and contain valuable information and trade secrets of the
                       licensor;

                c)     DRI many only use, disclose and show the licensed Seismic Materials as
                       expressly permitted in the License Agreements;

                d)     DRI may not transfer, assign or grant a security interest in any of its rights
                       or obligations under the License Agreements without the prior written
                       consent of Fairfield; and

                e)     Except as provided in the License Agreements, DRI may not sell,
                       sublicense, transfer, assign, encumber or otherwise dispose of or exploit the
                       Seismic Materials.

              V. FAIRFIELD’S SPECIFIC OBJECTIONS TO THE DEBTORS’ PLAN
                   AND ASSUMPTION OR ASSUMPTION AND ASSIGNMENT
                     OF ITS LICENSE AGREEMENTS WITH THE DEBTORS

A.      Fairfield’s License Agreements are Executory Contracts

        23.     Fairfield’s License Agreements are executory contracts within the meaning of

Bankruptcy Code § 365 as, among other things the Debtor, DRI, has continuing confidentiality

obligations to Fairfield under those agreements and restrictions upon use of the licensed Seismic

Materials while, at the same time, Fairfield has continuing obligations to allow DRI to use the

materials and/or to defend legal proceedings arising out of the licensing thereof. See, e.g., In re

Aerobox Composite Structures, LLC, 373 B.R. 135 (Bankr. D.N.M. 7/27/07) (patent and

technology license agreement found executory based primarily on continuing obligations of both


                                                 8
       Case 20-33801 Document 217 Filed in TXSB on 08/28/20 Page 9 of 16




parties to maintain confidentiality); In re Chapin Revenue Cycle Management, LLC, 343 B.R. 728

(Bankr. M.D.Fla. 3/1/06) (computer software licensing agreement held to be executory contract

where the licensor had obligation to allow continued use by debtor and debtor had obligation to

maintain confidentiality of software). See also In re Sunterra Corporation, 361 F. 3d 257 (4th

Cir. 3/18/04) (computer software licensing agreement held executory due to confidentiality

obligations); In re Superior Toy & Mfg. Co., 78 F. 3d 1169 (7th Cir. 3/7/96) (trademark license

found to be executory contract).

B.      The Provisions of the Plan Authorizing the Debtors to Assume All Executory Contracts
        Not Listed on the Debtors’ Schedule of Rejected Executory Contracts and Unexpired
        Leases or Not Otherwise Rejected, and Permitting the Debtors to Assign All Executory
        Contracts that Have been Assumed Violate Bankruptcy Law. In addition or, alternatively,
        the Debtors Cannot Assume or Assume and Assign Fairfield’s License Agreements As
        they are Non-Assumable and Non-assignable Without the Consent of Fairfield.

       24.      Although Bankruptcy Code § 365(a) gives a debtor or trustee, with court approval,

the right to assume (or reject) executory contracts, and Bankruptcy Code § 365(f) generally gives

the debtor or trustee the power to assign executory contracts, Bankruptcy Code § 365(c)(1)(A)

contains an exception to both of those grants of authority. Bankruptcy Code § 365(c)(1)(A)

provides that a trustee may not assume or assume and assign an executory contract or unexpired

lease of the debtor, whether or not such contract or lease prohibits or restricts assignment of rights

or delegation of duties, if:

                (a) “applicable law excuses a party, other than the debtor, to such contract
                or lease from accepting performance from or rendering performance to an
                entity other than the debtor or the debtor in possession . . .,” and (b) “such
                party does not consent to such assumption or assignment . . .”.

        25.     It has been held that the phrase “applicable law” as used in Bankruptcy Code §

365(c)(1)(A) means "any law applicable to a contract, other than bankruptcy law". See In re XMH


                                                  9
          Case 20-33801 Document 217 Filed in TXSB on 08/28/20 Page 10 of 16




Corp., 647 F.3d 690, 695 (7th Cir. 2011). Fairfield asserts that Texas and U.S. trade secrets laws

constitute “applicable law” under Bankruptcy Code § 365(c)(1)(A) and excuse Fairfield from

accepting performance from or rendering performance to an entity other than DRI, thus precluding

assumption or assumption and assignment of Fairfield’s License Agreements without Fairfield’s

consent.17

           26.      The Texas Supreme Court has defined a trade secret as “any formula, pattern,

device or compilation of information which is used in one’s business and presents an opportunity

to obtain an advantage over competitors who do not know or use it.” In re Bass, 113 S.W.3d 735,

739 (Tex. 2003). It is axiomatic that the secrecy of a trade secret is of paramount importance for

the information to maintain its value: trade secrets must necessarily remain secret to be useful to

the owner. See generally Rugen v. Interactive Bus. Sys., Inc., 864 S.W.2d 548, 552 (Tex.App.-

Dallas 1993, no writ) (“[A] trade secret can exist in a combination of characteristics and

components[,] each of which, by itself, is in the public domain, but the unified process, [the] design

and operation of which in unique combination[ ] affords a competitive advantage, is a protected

trade secret.”)

           27.      It has been uniformly held that seismic data is a protected trade secret under Texas

law. See, e.g., In re Bass, 113 S.W.3d 735, 742 (Tex. 2003). See also Musser David Land Co.

v. Union Pac. Res., 201 F.3d 561, 569 (5th Cir. 2000). In determining that seismic data is

considered a trade secret, the Texas Supreme Court has recognized that seismic data and other

methods for obtaining subsurface geological information are widely considered trade secrets both

within the oil and gas industry and at law. See In re Bass, 113 S.W.3d at 742. Further, the United



17
     The License Agreements provide that Texas law is to be the law governing the agreements.
                                                         10
        Case 20-33801 Document 217 Filed in TXSB on 08/28/20 Page 11 of 16




States Bankruptcy Court for the Western District of Texas has also found subsurface data,

including both seismic and microseismic data and well logs, to be entitled to trade secret protection

under Texas law. In re TXCO Res., Inc., 475 B.R. 781 (Bankr. W.D. Tex. 2012). This Court

should follow the Texas Supreme Court, the Fifth Circuit and the Western District of Texas by

finding that the Seismic Materials licensed to DRI by Fairfield are likewise trade secrets.

         28.       Under the Texas version of the Uniform Trade Secrets Act, an actionable

misappropriation is considered to exist and may be enjoined when a disclosure or use of a trade

secret occurs without the express or implied consent of the owner.18 Tex. Civ. Prac. & Rem. Code

§ 134A.002(3). Further, a person who, without the owner’s consent, knowingly communicates or

transmits a trade secret, is guilty of committing a felony. See Tex. Penal Code § 31.05.

         29.       Similarly, the Defend Trade Secrets Act of 2016 creates a federal cause of action

for trade secret misappropriation that in large part mirrors the Uniform Trade Secrets Act. The

definition of the term “trade secret” in the Defend Trade Secrets Act (“DTSA”) is similar to the

definition found in the Uniform Trade Secrets Act, and the remedies set forth in the DTSA are in

large part, similar to the state version.19 See 18 U.S.C. § 1836 et seq. Further, while the DTSA

creates federal jurisdiction over trade secret theft, it does not preempt state trade secret law and

allows trade secret owners to pursue federal civil remedies as an alternative to or in addition to

existing state remedies. 18 U.S.C. § 1838.



18
    A trade secret is defined as information, including a formula, pattern, compilation, program, device, method,
technique, or process, that: (i) derives independent economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from
its disclosure or use, and (ii) is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.
Uniform Trade Secrets Act, § 1(4).
19
    On the other hand, the DTSA provides an ex parte seizure procedure for use where the party against whom the
seizure is ordered “would destroy, move, hide, or otherwise make such matter inaccessible to the court, if the applicant
were to proceed on notice to such person….” 18 U.S.C. § 1836(b)(2).
                                                             11
        Case 20-33801 Document 217 Filed in TXSB on 08/28/20 Page 12 of 16




          30.     Although Fairfield has not been able to find any case law specifically discussing

whether trade secret law is “applicable law” under § 365(c)(1)(A), the trade secrets laws serve

similar purposes to other laws considered “applicable law” under § 365(c)(1)(A), such as federal

trademark, patent and copyright law, which prohibit nonconsensual assignments in order to

provide protection to owners of information or materials that derive their value from being difficult

to develop, unique and/or not publicly available by limiting who can use the information or

materials without the owner’s consent.20 Moreover, under both the Texas Uniform Trade Secrets

Act and the Defend Trade Secrets Act of 2016, any transfer or use of a trade secret requires the

express or implied consent of the owner thereof. Thus, the Texas Uniform Trade Secrets Act and

the Defend Trade Secrets Act of 2016 should be found to constitute “applicable law” under

Bankruptcy Code § 365(c)(1)(A) that excuses Fairfield from accepting performance from or

rendering performance under its License Agreements to entities other than DRI.

         31.      For the foregoing reasons, Fairfield objects to any attempt by the Debtors to assume

or assume and assign Fairfield’s License Agreements. As shown above, the License Agreements

are non-assumable and non-assignable under Bankruptcy Code § 365 (c)(1)(A) without Fairfield’s




20
   See e.g. In re Trump Entm't Resorts, Inc., 526 B.R. 116, 124 (Bankr. D. Del. 2015)(“federal trademark law generally
bans assignment of trademark licenses absent the licensor's consent because, in order to ensure that all products bearing
its trademark are of uniform quality, the identity of the licensee is crucially important to the licensor”); In re CFLC,
Inc., 89 F.3d 673, 679 (9th Cir. 1996)(The fundamental policy of the patent system is to “encourag[e] the creation and
disclosure of new, useful, and non-obvious advances in technology and design” by granting the inventor the reward
of “the exclusive right to practice the invention for a period of years”… free assignability—of nonexclusive patent
licenses would undermine the reward that encourages invention because a party seeking to use the patented invention
could either seek a license from the patent holder or seek an assignment of an existing patent license from a licensee.
In essence, every licensee would become a potential competitor with the licensor-patent holder in the market for
licenses under the patents.”); In re Patient Educ. Media, Inc., 210 B.R. 237, 242 (Bankr. S.D.N.Y. 1997)(“The federal
policy designed to protect the limited monopoly of copyright owners and restrict unauthorized use constitutes
applicable nonbankruptcy law. It prevents the trustee from assigning the nonexclusive license absent the owner's
consent.”)
                                                          12
          Case 20-33801 Document 217 Filed in TXSB on 08/28/20 Page 13 of 16




consent. Fairfield does not consent, absent payment of a mutually agreed upon transfer fee or cure

amount.

           32.      Furthermore, to the extent the executory contract provisions of the Debtors’ Plan

purport to authorize the Debtors to assume or assume and assign non-assumable and non-

assignable contracts like Fairfield’s License Agreements, those provisions are contrary to law.

C.         The Release and Exculpation Provisions in the Debtors’ Plan are Overbroad and Contrary
           to Law.

           33.      The Debtors’ Plan contains broad release and exculpation provisions that release

the Debtors, the Reorganized Debtors and numerous third parties from a broad array of both pre

and post-Petition claims, obligations, actions, and omissions.21

           34.      Among other things, the release provision in the Plan releases the Debtor, its estate,

and the Reorganized Debtors, from:

                    “all Claims . . . based on or relating to, or in any manner arising from, in whole or
                    in part, the Debtors (including the management, ownership or operation thereof), .
                    . . the Debtors’ restructuring efforts, . . . the Chapter 11 Cases, . . . the Restructuring
                    Support Agreement, the DIP Facility, the Disclosure Statement, the Plan, the Exit
                    Facility, the Plan Supplement, or any Restructuring Transaction, contract,
                    instrument, release, or other agreement or document . . . created or entered into in
                    connection with the Restructuring Support Agreement, the DIP Facility, the
                    Disclosure Statement, the Plan, the Exit Facility, the Plan Supplement, the Chapter
                    11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit
                    of Consummation, the administration and implementation of the Plan. . . , or upon
                    any other related act or omission, transaction, agreement, event, or other occurrence
                    taking place on or before the Effective Date. . .”.22

           35.      The exculpation provision of the Plan, among other things, exculpates the Debtor

and Reorganized Debtor from, “any Cause of Action for any claim related to any act or omission

in connection with, relating to, or arising out of, the Chapter 11 Cases, the formulation, preparation,


21
     See Plan [ECF No. 16] at pp. 44-5 of 55.
22
     Id. at p. 44 of 55.
                                                       13
          Case 20-33801 Document 217 Filed in TXSB on 08/28/20 Page 14 of 16




dissemination, negotiation, filing, or termination of the Restructuring Support Agreement and

related prepetition transactions, the DIP Facility, the Disclosure Statement, the Plan, the Exit

Facility, the Plan Supplement, or any Restructuring Transaction, contract, instrument, release, or

other agreement or document . . . created or entered into in connection with the Restructuring

Support Agreement, the DIP Facility, the Disclosure Statement, the Plan, the Exit Facility, the Plan

Supplement, the Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of Confirmation,

the pursuit of Consummation, the administration and implementation of the Plan, . . . , or upon any

other related act or omission, transaction, agreement, event, or other occurrence taking place on or

before the Effective Date . . .”.23

            36.      The Fifth Circuit takes a “very restrictive” approach to releases in bankruptcy cases.

To that end, it has recognized that § 524(e) of the Bankruptcy Code generally prohibits non-

consensual, non-debtor releases, and the Court has indicated that a plan containing such a release

is non-confirmable. See In re Vitro S.A. B. de CV, 701 F.3d 1031, 1069 (5th Cir. 2012), cert.

dismissed, 569 U.S. 944 (2013), citing In re Pac. Lumber Co., 584 F3d 229, 252 (5th Cir. 2009).

Moreover, it has been held that a release provision will be found to be prohibited, thus rendering

the plan non-confirmable, if the language of the release is vague, over broad or does not

specifically set out who is affected by the release and the specific claims that are being released.

See, e.g., Hernandez v. Larry Miller Roofing, Incorporated, 628 Fed. Appx. 281, 286-288 (5th Cir.

1/6/16); In re Patriot Place, Ltd., 486 B.R. 773, 821-821 (Bankr. W.D.Tex. 2013).

            37.      The releases and exculpation provision contained in the Plan are vague, non-

specific, and over broad in violation of Fifth Circuit requirements. Nowhere does the release



23
     Id. at p. 45 of 55.
                                                      14
       Case 20-33801 Document 217 Filed in TXSB on 08/28/20 Page 15 of 16




identify any specific claims intended to be released, or the identity of the specific parties who are

to be releasing those claims. Yet, to be effective, the Fifth Circuit has made it clear that a release

must be specific in what it releases and may not contain generic boilerplate language as does the

release proposed in the Debtors’ Plan. Hernandez, 628 Fed. Appx. at 287-288.

        38.     Moreover, the release and exculpation provisions are so over broad that they could

be construed as barring Fairfield and other similarly situated licensors of Seismic Materials,

intellectual property, trade secrets, and copyrighted or patented materials, whose licenses are non-

assumable and non-assignable under Bankruptcy Code § 365 (c)(1)(A) from being able to assert

rights, benefits and remedies contained in their licenses or under applicable law against the

Reorganized Debtors. That would run contrary to the very purpose and intent of Bankruptcy Code

§ 365 (c)(1)(A).

                               VI.   RESERVATION OF RIGHTS

        39.     Fairfield reserves the right to raise other objections it may have to confirmation of

the Debtors’ proposed Plan and/or assumption or assumption and assignment of its License

Agreements, as well as all other rights including, without limitation, the right to file any such

further and additional objections to any filings in this proceeding that it deems appropriate.

                                      VII.    CONCLUSION

        For the foregoing reasons, Fairfield prays that the Court deny confirmation of the Debtors’

Plan, as written, reject the Debtors’ proposed assumption or assumption and assignment of

Fairfield’s License Agreements without Fairfield’s consent, and provide any other and further

relief as is just and equitable.




                                                 15
       Case 20-33801 Document 217 Filed in TXSB on 08/28/20 Page 16 of 16




                                                     Respectfully submitted,


                                                     /s/ Andrew A. Braun
                                                     ANDREW A. BRAUN
                                                     Texas State Bar No. 24061558
                                                     GIEGER, LABORDE & LAPEROUSE, L.L.C.
                                                     Suite 4800, 701 Poydras Street
                                                     New Orleans, Louisiana 70139-4800
                                                     Telephone: (504) 561-0400
                                                     Facsimile: (504) 561-0100
                                                     Email: abraun@glllaw.com

                                                     Counsel      for      Fairfield     Industries
                                                     Incorporated           d/b/a         Fairfield
                                                     Geotechnologies


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing pleading was served

via electronic mail on the 28th day of August, 2020, upon all parties in interest listed on the ECF

service list.

                                                     /s/ Andrew A. Braun




                                                16
